DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  The claim does not end with terminal punctuation (i.e., a period).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially filled” in claim 1 is a relative term which renders the claim indefinite. The term “substantially filled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be considered to recite “. 
Claim 1 recites the limitation "the mixture of porous media" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, line 5 of claim 1 will be considered to recite "a mixture of porous media."
Claim 1 recites the limitation "the roots" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] roots of the cuttings." 
Claim 1 recites the limitation "the growing season" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a growing season." 

Claim 2 is considered vague and indefinite because is recites a Markush group, but also recites “or” within the group. For examination purposes, the claim will be considered to recite “the group consisting of clay, polyethylene, [[or]]and  polypropylene.”
Claim 5 recites the limitation "the root media" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite "the 
Claim 6 recites “the medium.” The claim should recite “the media” if the examiner’s suggestions for claim 1 are adopted.
The term “rapid drainage” in claim 8 is a relative term which renders the claim indefinite. The term “rapid drainage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be considered to recite "
Claim 8 recites the limitation "the Basin drainage water" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, line 5 will be considered to recite “ of the water from the Basin.”
The term “similar medium with low alkalinity” in claim 9 is a relative term which renders the claim indefinite. The term “similar medium with low alkalinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any other media with any alkalinity will be considered to read on the claim. 
The term “low alkalinity” in claim 10 is a relative term which renders the claim indefinite. The term “low alkalinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any  media with any alkalinity will be considered to read on the claim.  
Claims 3-4, 6-7, 10 and 11 are rejected as depending from a rejected claim.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Per claim 1, while it is known in the art to provide a scalable phytoremediation basin (PhAGR Basin), comprising: a basin container having an open top and a bottom with a controlled drain outlet; a liner of non-biodegradable material lining the basin container for containing a volume of COC water to be treated; said lined basin container being media (see, for example, US 5,893,975 to Eifert) in the examiner’s opinion, the prior art fails to teach or render obvious the basin further comprising the media being adapted for supporting root expansion of cuttings of the Salicaceae family inserted into the mixture of porous media filling said basin container from the open top to the basin container bottom; said cuttings having stems extending up from roots of the cuttings and protruding from the top of said basin container growing foliage during [[the]]a growing season.
  	Per claim 8, while it is known in the art to provide a method of COC water cleanup comprising: collecting water containing COC; passing said collected COC water through a phytoremediation Basin filled with media that has a sufficient porosity to allow at least 30% void volume for allowing  of the water (see, for example, US 5,863,433 to Behrends); in the examiner’s opinion, the prior art fails to teach or render obvious the method further comprising said Basin containing distributed roots grown from cuttings of the Salicaceae family having stems and roots extending throughout the basin; and collecting the Basin drainage water with reduced COC, said drainage water when collected meeting regulated standards for pollutant reduction.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
06/24/22